UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6648



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FREDDIE JONES, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-93-79-BO, CA-00-42-5-BO)


Submitted:   September 28, 2001           Decided:   October 17, 2001


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Freddie Jones, Jr., Appellant Pro Se. Robert Edward Skiver, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Freddie Jones, Jr., seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2001), and denying his motions to alter or amend, for

recusal, and for a certificate of appealability.   We have reviewed

the record and the district court’s opinion and orders and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   United States v. Jones, Nos. CR-93-79-BO; CA-00-42-5-BO

(E.D.N.C. Oct. 12, 2000; Feb. 17, 2001; May 1 & 7, 2001).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2